                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

EDWARD WILLIAMS                                                                         PLANTIFF

v.                                 Case No. 3:18-cv-00070-KGB

ROSELLE HOSPITALITY, INC.                                                            DEFENDANT

                                              ORDER

       Before the Court is a joint stipulation of dismissal with prejudice filed by plaintiff Edward

Williams and defendant Roselle Hospitality, Inc. (Dkt. No. 10). The parties represent that they

have entered into a settlement agreement and that all parties shall bear their own attorneys’ fees

and costs (Id.). The parties request that this Court retain jurisdiction for purposes of enforcing the

settlement agreement entered into between the parties (Id.). The joint stipulation accords with the

terms of Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. For good cause shown, the

Court adopts the joint stipulation of dismissal with prejudice (Dkt. No. 10). The action is dismissed

with prejudice, with the Court retaining jurisdiction for purposes of enforcing the settlement

agreement entered into between the parties.

       So ordered this 4th day of January, 2019.



                                                   Kristine G. Baker
                                                   United States District Judge
